Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 6, 11 and 16 are objected to because of the following informalities:  
In the last phrase of each of the independent claim, same limitation has been repeated, as follows: “and the report configuration information and the report configuration information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chai (US 2014/0112184) in view of Ko (US 2014/0226509) and Etemad (US 2013/0322273).
	Regarding claim 1, Chai describes a base station for measurement configuration in a wireless communication system (fig. 4 #40), the base station comprising: 

transmit, to a user equipment (UE) via the transceiver, measurement configuration information including frequency information and channel state information reference signal (CSI-RS) information (para. 64 or 92, configuration information includes frequency field & resource configuration information of CSI-RS), the CSI-RS information including a physical cell identifier (ID) (para. 9, physical cell identity (PCI)), a CSI-RS index (para. 63, configuration index number of the CSI-RS configuration info),
transmit, to the UE via the transceiver, report configuration information, and receive, from the UE via the transceiver, a measurement report for the event that is generated based on a measured reference signal received power (RSRP) of the CSI-RS according to the measurement configuration information and the report configuration information and the report configuration information (abstract + fig. 2 #201, 202, 204 and para. 67, 70, 78, 80 & 86, UE receiving (report) configuration information and transmitting a measurement report comprising CSI-RSRP of current status (event) based on the (report) configuration information).
Chai fails to further explicitly describe:
measurement configuration information including sequence generation information for a CSI-RS.
Ko also describes transmission channel measurement configuration for CSI-RS (fig. 11), further describing:

It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the measurement configuration information sent by base station to UE in Chai to include sequence generation information for a CSI-RS as in Ko.
The motivation for combining the teachings is that this effectively improves transmission rate + throughput + increasing coverage while raising multiplexing gain (Ko, para. 2-3).
Chai also fails to further explicitly describe:
transmitted report configuration including a threshold for an event, and receiving a measurement report for the event that is generated based on the threshold.
Etemad also describes CSI-RS measurement reporting for CoMP (abstract), further describing:
transmitted report configuration including a threshold for an event, and receiving a measurement report for the event that is generated based on the threshold (para. 50, parameters sent from eNB (base station) to configure CSI-RS reporting by the UE).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the configuration fore measurement report of Chai to include a threshold for an event as in Etemad.
The motivation for combining the teachings is that this enables RRM measurements in CoMP transmission & reception (Etemad, abstract).
Regarding claim 2, Chai describes:
wherein the CSI-RS information further includes information on transmission timing for the CSI-RS (para. 63, CSI-RS configuration information comprises the time field used for reporting).
Regarding claim 3, Chai and Etemad combined describe: 
wherein the measurement configuration information further includes a cell individual offset for the threshold for the event fig. 5 & para. 50, the A3-offset for use of UE reporting the CSI-RS based RRM measurements to the eNB periodically or based on an event, measurement extended for CRS (cell-specific) reference-signals).
Regarding claim 4, Chai describes:
wherein the CSI-RS information is in a list of CSI-RS information included in the measurement configuration information (fig. 1 #101 & para. 61-53, base station issues measurement configuration message including CSI-RS of each measured cell).
Regarding claim 5, Chai and Etemad combined describe:
wherein the measurement report is generated in case that a measurement result of CSI-RS becomes better than the threshold (para. 46, CSI-RS measurement report is generated when neighbor cell value is a offset higher (threshold) than current cell).

Method for base station claims 6-10 comprises same limitations as recited in base station apparatus claims 1-5. Hence, they are rejected under the same rationale.
User Equipment (UE) apparatus claims 11-15 comprises reciprocal but equivalent limitations for steps performed from/to base station apparatus recited in 1-5 respectively.  Hence, they are rejected under the same rationale.
Method for user UE claims 16-20 comprises limitations recited in UE apparatus claims 11-15.  Hence, they are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469